Filed 11/4/14 P. v. Carter CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B254822

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA413932)
         v.

HEATHER CARTER,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Ray G.
Jurado, Judge. Affirmed.


         Maria Leftwich, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                        ************
       Heather Carter appeals from a judgment of conviction for offering to sell a
controlled substance (Health & Saf. Code, § 11379, subd. (a))1 and possession for sale of
a controlled substance (§ 11378). Her appointed counsel filed a brief pursuant to People
v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues. We have reviewed the entire
record and find no arguable issue. We affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On May 15, 2012, Detective David Chapman of the Los Angeles Police
Department posted an advertisement on the craigslist Web site looking for “Tina,” which
is a word commonly used in drug transactions to mean methamphetamine. The title of
the advertisement was “Have you seen Tina?” It stated he had been looking for his friend
Tina all day and asked if anyone had seen her. He included an e-mail address to which
responses could be sent. On May 20, 2012, the detective received an e-mail response to
the advertisement saying, “Yes, cash only.” After some text message exchanges
regarding how much Chapman wanted and the price, the detective and appellant arranged
to meet at a CVS Pharmacy parking lot in Hollywood so that he could buy $200 worth of
methamphetamine.
       That evening the detective and other members of the narcotics detail waited for
appellant in the parking lot. As appellant was driving through the parking lot, the
detective called the same number he had been texting. When appellant answered the
phone, the detective asked where she was and she stated she was around the corner. He
then saw appellant drive out of the lot. A patrol car pulled over appellant and officers
took her into custody. A cell phone was removed from the front seat of her car and the
detective viewed several text messages on that phone that he had sent.
       Appellant’s purse, which was located in the car, contained three bindles of
methamphetamine and $66 in cash. Detective Chapman opined the bindles had a




1      Further undesignated statutory references are to the Health and Safety Code.

                                             2
combined street value of between $175 - $250. He also opined the methamphetamine
found in appellant’s possession was for sale.
       In November 2013, appellant was charged with one count of offering to sell a
controlled substance (methamphetamine) and one count of possession for sale of a
controlled substance (methamphetamine). On February 27, 2014, a jury found appellant
guilty on both counts. The court suspended imposition of sentence and placed appellant
on formal probation for a period of three years with several terms and conditions,
including that she serve 270 days in county jail. Appellant filed a timely notice of appeal.
                                      DISCUSSION
       After counsel filed her Wende brief asking this court to independently review the
entire record for arguable issues, appellant was advised she could file a supplemental
brief with the court within 30 days. Appellant has not filed a supplemental brief. Having
reviewed the entire record, we are satisfied that counsel has fully complied with her
responsibilities and find no arguable issue exists. (People v. Kelly (2006) 40 Cal.4th 106,
123-124; Wende, supra, 25 Cal.3d at p. 441.)
                                     DISPOSITION
       The judgment is affirmed.




                                                 FLIER, J.
WE CONCUR:




       RUBIN, Acting P. J.




       GRIMES, J.




                                             3